DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the Request for Continued Examination filed 9/6/2022. Claims 1-4, 6-10, 12, and 14-18 are currently pending. Claims 1, 2, 4, 6, 8, and 12 have been amended. The cancelation of claims 5 and 13 is acknowledged. Claim 11 has been previously canceled. Claims 15-18 are newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered.

Claim Objections
Claim 2 is objected to because of the following informality:  claim 2, lines 5-6, reads “and a and a second configuration” when it should read “and a second configuration.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 9, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bai (US 2018/0339796 A1) in view of Gold (US 10081527 B2).
Regarding claim 1, Bai discloses an opening assembly for a package holding containers and for use with an apparatus for the handling and filling of said containers, the opening assembly comprising: at least one clamp (para. 0029, the film tearing fixture) arranged upstream of an opening (6 – Fig. 2) that is formed on a separation wall (the wall in which 6 – Fig. 2 is formed) separating a first environment (2 – Fig. 2) from a second environment (3 – Fig. 2), the first and second environments being disposed upstream and downstream, respectively, relative to said opening (see Fig. 2), wherein said clamp is positioned adjacent to the opening and clamps a portion of an edge of a film in the first environment, and wherein the clamp is configured to clamp the covering film adjacent to the opening and remove the covering film from the container while the package passes through the opening moving from the first environment to the second environment (see note below). Note that the limitation “for use with an apparatus for the handling and filling of said containers, said package comprising a tub provided with a covering film, the tub containing an internal nest of the containers” is a recitation of intended use and the limitation “clamps a portion of an edge of the covering film in the first environment, and wherein the clamp is configured to clamp the covering film adjacent to the opening and remove the covering film from the tub while the package passes through the opening moving from the first environment to the second environment” is a recitation of functional language. A recitation of the intended use of the claimed invention or functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use or function, then it meets the claim. In this case, the opening assembly of Bai is capable of being used a package comprising a tub provided with a covering film, wherein the tub contains an internal nest of the containers. Furthermore, since Bai discloses in para. 0029 that the clamp is disposed on the robot (7 – Fig. 1) and para. 0024, lines 14-21 discloses that the robot delivers materials to a second robot (8 – Fig. 1) through the opening, the clamp of Bai is capable of clamping a portion of an edge of a covering film in the first environment adjacent to the opening, and remove the covering film while the package passes through the opening moving from the first environment to the second environment.
	However, Bai does not expressly disclose that the first and second environment are sterile environments.
	Gold teaches an opening assembly comprising at least one clamp (113 – Fig. 1) disposed in a sterile environment (120 – Fig. 1, col. 1, lines 24-31, and col. 4, lines 31-38). Since Bai in para. 0002, lines 7-9 and para. 0024, lines 26-35 discloses that the first and second environments are high-clean level environments, one of ordinary skill in the art, upon reading the teaching of Gold, would have immediately recognized that a sterile environment is a high-clean level environment and that the first and second environment of Bai could be realized by being sterile environments as taught by Gold in order to reduce contamination to the maximum extent possible.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the first and second environments of Bai to be sterile environments as taught by Gold in order to reduce contamination to the maximum extent possible.

Bai, as modified by Gold, further teaches:
	Claim 2, that said clamp (para. 0029, the film tearing fixture, Bai) is configured to translate, along a direction substantially perpendicular to a direction of advancement of the package, between a first configuration in which the clamp is in a lowered position adjacent to the tub and a second configuration, in which the clamp is in a raised condition at a distance equal to at least the length of the covering film, once the covering film has been completely removed from the package (the film tearing fixture is disposed on robot arm 7 – Fig. 1, since the robot arm is capable of moving perpendicularly, once the robot arm has transferred the container to the second robot arm 8 – Fig. 1, the first robot arm is capable of moving the covering film perpendicularly such that it is raised by a distance equal to at least the length of the covering film, Bai).

	Claim 4, a handling device (71 – Fig. 4, Bai) positioned in the first environment and configured to move the package through the opening (para. 0028, lines 1-4 and 9-13, Bai).

	Claims 6 and 7, the apparatus for the handling and filling of said containers has securing elements configured to secure the package in order to prevent it from lifting during the removal of the covering film and the apparatus for the handling and filling of said containers is a robot. Note that the apparatus for the handling and filling of said containers is not a positively recited element. In this case, the opening assembly of Bai is capable of being used with such an apparatus.

	Claim 9, a pair of spaced apart containment shoulders (see Fig. 4, 71 has two shoulders, Bai) arranged to guide the package while the package moves through the opening (71 – Fig. 4 is disposed on 7 – Fig. 1, para. 0028, lines 1-4, Bai, since 7 moves containers through the opening and 71 holds the container, the shoulders are interpreted as arranged to guide the package while the package moves through the opening).

	Claim 16, the handling device (71 – Fig. 4, Bai) is configured to follow a sloping downward trajectory towards the opening while the clamps clamps the covering film (see Note). Note that since the handling device is installed on the first transfer mechanical arm (para. 0028, lines 1-4, Bai) and the first transfer mechanical arm is capable of following a sloping downwards trajectory towards the opening, the handling device is capable of following a sloping downward trajectory towards the opening.

	Claim 17, the clamp (para. 0029, the film tearing fixture, Bai) is configured to clamp the covering film above the opening (since the clamp is arranged on the arm, para. 0029, lines 1-3, Bai, and the arm is capable of being raised above the opening, the clamp is capable of being raised above the opening while it is clamping the covering film).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bai (US 2018/0339796 A1) in view of Gold (US 10081527 B2) and Applicant Admitted Prior Art (AAPA). Note that Official Notice was taken in the Office action dated 11/3/2020 in claims 8 and 10. Since applicant has not challenged the Official Notice in the response dated 3/3/2021, the Official Notice has become applicant admitted prior art.
	Regarding claim 8, Bai, as modified by Gold, teaches essentially all of the elements of the claimed invention in claim 1.
	However, Bai, as modified by Gold, does not expressly teach a programmable control and management unit.
	In this case, as admitted by applicant, it is old and well-known in the art to control elements such as a clamp using a programmable control and management unit.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the opening assembly of Bai and Gold to comprise a programmable control and management unit for the controlled movement of the clamp in order to automate the functioning of the clamp. Note that since the clamp is capable of removing the covering film while the package is moved through the opening, the programmable control and management unit is capable of being programmed to control the clamp to remove the covering film while the package is moved through the opening.

	Regarding claim 10, Bai, as modified by Gold, teaches essentially all of the elements of the claimed invention in claim 1.
	However, Bai, as modified by Gold, does not expressly teach that the pressure with the second environment is higher than the pressure in the first environment.
	In this case, as admitted by applicant, it is old and well-known in the art to provide a pressure differential between a two environments in order to prevent contaminants from entering the environment with the higher pressure.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the opening assembly of Bai and Gold such that the second environment has a higher pressure than the first environment in order to prevent contaminants from entering the second environment. Note that this would necessarily result in a constant flow gas through the opening from the second environment to the first environment as the package passes through the opening.

Allowable Subject Matter
Claims 3, 12, and 14 are allowed.
Claims 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive.
	Regarding claim 1, applicant argues that the first transfer device can only tear the film when the external packaging rests on the conveyor belt 5. Furthermore, the transfer device cannot be replaced with the clamp of Gold.
	However, applicant has simply asserted that the first transfer device can only tear the film when the external packaging rests on the conveyor belt and provides no evidence to support the assertion. Para. 0029 of Bai indicates that the film tearing fixture is installed on the arm and does not mention that another surface is required to remove the film. Therefore, applicant’s argument is found to be not persuasive.

	Regarding claim 1, applicant further argues the structure of the reference cannot ensure that the film is completely peeled off during passage from one area to the other because the transfer device 7 is distant from the opening and need the intervention of another transfer device 8.
	However, as noted in para. 0028, lines 11-13, the transfer device 7 moves a container to the opening. Since the transfer device is configured to move a container to the opening, the transfer device is not distant from the opening. Therefore, applicant’s argument is found to be not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
10/23/2022